Title: James Moylan to the Commissioners, 27 April 1778
From: Moylan, James
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      L’Orient 27th. April 1778
     
     I have only time to inform you that I have just received an account from Brest of the arrival in that port of the prize Ship Lord Chatham of 250 Tons loaded with Beer and Gran. taken by the Ranger Frigate about five leagues from Cape Clear.
     I will advise you more particularly in my next regarding this matter, not having at present any other account from Brest, than the above. I am very respectfully Honorable Gentlemen Your most obt. sert.
     
      James Moylan
     
    